Citation Nr: 1409266	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a left upper extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that denied the claims sought on appeal.  

In June 2013, the Veteran withdrew his prior request for a Board hearing.  

All records on the Virtual VA paperless claims processing system have been reviewed and considered.  The Veterans Benefits Management System does not include any documents.    


FINDINGS OF FACT

1.  The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era, including the inland waterways, and is not presumed to have been exposed to an herbicide agent during military service, nor was he otherwised exposed to an herbicide agent during military service; and the Veteran's diabetes mellitus, type II, was not shown in service and is not related to military service.

2.  The Veteran does not have a left upper extremity neurological impairment that is related to military service, including a service connected disability.  

3.  The Veteran does not have a left lower extremity neurological impairment that is related to military service, including a service connected disability.  
CONCLUSIONS OF LAW

1.  The diabetes mellitus, type II, was not caused or aggravated by service, and service connection for diabetes mellitus, type II, may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107  (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A left upper extremity neurological impairment was not caused or aggravated by service, and service connection for a left upper extremity neurological impairment may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107  (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  A left lower extremity neurological impairment was not caused or aggravated by service, and service connection for a left upper extremity neurological impairment may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107  (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in March 2007, which notified the Veteran of how to substantiate his claim for service connection for diabetes mellitus, type II, and any disabilities secondary to diabetes mellitus, type II.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, available post-service treatment records, and lay statements have been associated with the record.  

As discussed below, the record does not establish any in-service occurrence that could have resulted in the Veteran's diabetes mellitus, type II, and left upper extremity and left lower extremity peripheral neuropathy.  Therefore, VA medical examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  On the other hand, service aboard a deep-water vessel that operated in the waters offshore of Vietnam, commonly referred to as "blue water" service, would not benefit from presumptive herbicide exposure unless the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.      

Further, diabetes mellitus, type II, and acute and subacute peripheral neuropathy are included in the list under 38 C.F.R. § 3.309(e).  There is a presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with diabetes mellitus, type II, that manifested to a compensable degree at any time after service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service connection may be rebutted).  Also, there is a presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with acute or subacute peripheral neuropathy that manifested to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent in service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  Id.      

Analysis

The Veteran contends that his diabetes mellitus, type II, is related to his active military service and to his exposure to an herbicide agent during active service.  See e.g., April 2009 Veteran statement; July 2013 Informal Hearing Presentation.  First, the Veteran contended that he "served ON LAND in Vietnam."  See February 2007 claim.  Then, in his April 2009 statement, the Veteran stated, "I served on the USS Collett offshore of Vietnam.  In 1966 or 1967, I was given a leave and went on shore to DaNang.  I am trying to find evidence to support this."  In the June 2010 notice of disagreement, the Veteran stated, "I have also been in contact with some of my shipmates.  One of them states that while in DaNang, most of the crew spent a day on a beach.  I will attempt to get a sworn statement from him to provide to you."  Then, in the March 2011 Form 9 Appeal, the Veteran stated, "I also recall that I and most of the rest of the crew spent a day on the beach in Vietnam."  The Veteran contended that he was aboard the USS Collett in 1967, and he was witness to news media boarding the ship in April 1967.  See e.g., April 2013 Representative Statement.  He states that the ship "would have had to be anchored in the harbor in order for the reporter to board the ship."  See March 2011 Form 9 Appeal.  The Veteran also argues, through his representative, that because VA has conceded that the USS Collett moored in DaNang Harbor, he should be entitled to service connection benefits.  See July 2013 Informal Hearing Presentation. 

The Veteran submitted lay testimony in June 2010 regarding the USS Collett's duties in the waters offshore of Vietnam, the timeline of the USS Collett's service offshore of Vietnam, and the shipmates who served on the USS Collett in 1967.  The lay testimony and information is from the website https://usscollett.com (website), and such information is noted on the website as "[c]ompiled with the help of many COLLETT shipmates."  This website shows that the list of shipmates who served on the USS Collett in 1967 includes the Veteran; the USS Collett was in DaNang, Vietnam on April 23, 1967 to pick up news media; and on April 24, 1967 the USS Collett anchored in DaNang Harbor long enough to embark eight members of the new media for a two-day observation of the ship's operations. 

The Veteran's service personnel records confirm that the Veteran served on active duty aboard the Navy ship USS Collett (DD 730) during the period from November 1964 to May 1967.  The service personnel records show that the Veteran took leave from December 10, 1965 to January 8, 1966.  See also April 2009 Veteran statement.  The Veteran's DD-214 shows that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  

A VA Memorandum dated in February 2011 made a formal finding that the USS Collett moored in DaNang Harbor on more than one occasion.

VA treatment records confirm a diagnosis and treatment for diabetes mellitus, type II.  See e.g. November 2010 VA treatment record, January 2004 VA treatment record (indicating that the Veteran was diagnosed with diabetes mellitus in 1998).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to state that he set foot on land in Vietnam, the Board finds that the Veteran's statements are not credible because his contentions have been inconsistent and conflicting with the other evidence of record.  As presented above, the Veteran first claimed that he served "ON LAND" in Vietnam, but afterwards he states that he served aboard the USS Collett.  Further, there is no indication in the service treatment and personnel records that the Veteran served on land in Vietnam.  The Veteran also stated that he was given leave and went to shore to Vietnam in 1966 or 1967; however, the service personnel records show that the only time the Veteran took leave was from December 10, 1965 to January 8, 1966.  The Veteran stated that a shipmate told him that that while in DaNang most of the crew spent a day on a beach.  Afterwards, the Veteran then claimed to recall that he and most of the rest of the crew spend a day on the beach in Vietnam.  The Board also notes that the Veteran has not submitted any statement from that shipmate.  Further, there is no indication in the Veteran's personnel records or in the other evidence of record that the Veteran or any Navy sailor aboard the USS Collett was given leave from the ship to spend a day on the beach in Vietnam.  For these reasons, the Board finds that the Veteran's contentions that he set foot on land in Vietnam are not credible.     

The Board acknowledges that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  However, the Vietnam Service Medal is presented to any service member who regularly served for one or more days aboard a naval vessel directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos between the dates of November 15, 1961 and March 28, 1973.  Further, the Vietnam Campaign Medal was awarded to members of military forces serving six months or more in support of Republic of Vietnam military operations.  It may also be awarded to any service member who, while serving outside the geographical limits of the Republic of Vietnam, provided direct combat support to the Republic of Vietnam armed forces for a period exceeding six months.  Therefore, the award of these medals is not affirmative evidence that the Veteran served on land or aboard a naval vessel that served in the inland waterways of the Republic of Vietnam.   

The evidence of record, and particularly the lay evidence compiled on the website, shows that the USS Collett served in the "blue waters" throughout the Vietnam War and did not serve in the inland waterways of the Republic of Vietnam at any point during the requisite period.  The Board acknowledges the VA's formal finding that the USS Collett moored in DaNang Harbor.  However, VA specifically distinguished "mooring" from "docking" and found no evidence that the USS Collett docked in Vietnam.  See February 2011 VA memorandum.  The Board also acknowledges that the website shows, and the Veteran confirms, that the USS Collett anchored in DaNang Harbor to pick up news media in April 1967.  Again, there is no indication that the ship docked at shore and no indication that any sailor left the ship to go onto shore in April 1967.  For these reasons, the Board finds that the Veteran's service aboard the USS Collett was not "brown water" service and did not include conditions that involved duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

During the requisite time period, because the Veteran served aboard a "blue water" Navy vessel with no conditions that involved duty or visitation in the Republic of Vietnam, and he did not set foot on land in the Republic of Vietnam, the Veteran is not entitled to the presumption of herbicide exposure.  38 C.F.R. § 3.307(a); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Further, there is no affirmative evidence in the record to show that the Veteran was exposed to an herbicide agent in service.  Because the Veteran was not exposed to an herbicide agent in service, the Veteran's diabetes mellitus, type II, is not presumed to have incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a); 3.309(e).  	

Though the Veteran currently has diabetes mellitus, type II, the Veteran's disability is not otherwise shown to have been caused or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Specifically, the evidence indicates no event, injury, or disease in service that caused or aggravated the Veteran's diabetes mellitus, type II.  The Board notes that because the Veteran's diabetes mellitus, type II, was diagnosed in about 1998, over twenty years after discharge from service, it is very unlikely that that the disability incurred in service.  See February 2007 claim; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Because in-service incurrence or aggravation of a disease or injury is not shown, the second Shedden element is not met, and service connection for the Veteran's diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 1110.

Left Extremities Neurological Disability 

The Veteran contends that he has left upper extremity and left lower extremity peripheral neuropathy that is related to service and is secondary to his nonservice-connected diabetes mellitus, type II.  See February 2007 claim. 

VA treatment records show that the Veteran has a history of tremors, left-sided numbness, and left leg weakness that is subsequent to his June 2000 cerebrovascular accident (stroke).  See e.g., June 2000, August 2005, June 2006, November 2010, and May 2012 VA treatment records.  An April 2004 VA treatment record showed an assessment of "evidence of peripheral neuropathy (might be predicted by his DM)."  However, there is no confirmation of a diagnosis of peripheral neuropathy, and in August 2005 a VA treatment record states that the Veteran's deterioration is a result of loss of neuronal reserve that resulted from his stroke and subsequent static encephalopathy.  The VA treatment records also attribute the Veteran's left-sided weakness and numbness to his stroke.  See e.g., May 2004 and June 2006 VA treatment records.    

The Board first notes that a disability that is proximately due to or the result of a nonservice-connected disability may not be service-connected on a secondary basis.   38 C.F.R. § 3.310.  Therefore, the Veteran's neurological impairment may not be service-connected as secondary to his nonservice-connected diabetes mellitus, type II.  Id.      

Also, as discussed above, the Veteran is not presumed to have been exposed to an herbicide agent in Vietnam, and there is no affirmative evidence to show that he was exposed to herbicides.  Therefore, the presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with a disease listed under 38 C.F.R. § 3.309(e) does not apply.  38 C.F.R. § 3.307(a).  

Generally, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to neurological symptoms.  However, the diagnosis of a neurological disability, to include peripheral neuropathy, and the determination of a neurological disability's etiology are medical matters beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As the Veteran is not competent to diagnose a neurological impairment or provide an opinion regarding the etiology thereof, the issue of the Veteran's credibility is not reached.  

There is no diagnosis of left upper extremity and left lower extremity peripheral neuropathy shown.  However, there are assessments of left-sided numbness and weakness and a diagnosis of tremors.  As a preliminary matter, the Board resolves any reasonable doubt in favor of the Veteran and finds that he currently has a left upper extremity and left lower extremity neurological disability.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

However, the Veteran's left extremities neurological impairment is not shown to have been caused or aggravated by service.  Specifically, there is no event, injury, or disease shown in service that may have caused or aggravated the Veteran's left extremities neurological impairment.  The Board notes that because there is no lay or medical evidence to show that the Veteran's neurological symptoms began until over twenty years after discharge from service, it is unlikely that the left extremities neurological disability was caused in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Further, the Board finds the VA treatment records are of significant probative value, as the VA medical providers have the medical expertise to render an opinion regarding diagnosis and etiology, they have regularly treated the Veteran at least since June 2000, and they conducted extensive neurological studies to rule out other causes for the neurological symptoms.  The VA medical findings affirmatively show that the Veteran's neurological symptoms are secondary to his June 2000 stroke.

Therefore, though the Board concedes that the Veteran has a left extremities neurological disability, the preponderance of the evidence shows that no event, injury, or disease in service caused or aggravated the Veteran's left extremities neurological disability.   Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is not met, and service connection is not warranted for the Veteran's left extremities neurological impairment.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a left upper extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II, is denied. 

Entitlement to service connection for left lower extremity neurological impairment, to include peripheral neuropathy and to include as secondary to diabetes mellitus, type II, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


